DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “aligning a vertical axis of the reference frame of the first user computing device with a vertical axis of the reference frame of the vehicle based on the slope estimated from the barometer data” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Publication 2017/0303095 (Cordova) discloses: 
analyze the sensor data received from the first user computing device to align at least one axis of a reference frame of the first user computing device with at least one axis of a reference frame of the vehicle (“orienting a mobile device to a vehicle is provided. The method includes determining an orientation of a gravity vector and aligning a first axis of the mobile device with respect to the gravity vector. The method also includes determining an orientation of a magnetic direction and aligning a second axis of the mobile device with respect to the magnetic direction. The method further includes determining a direction of travel for the vehicle and orienting the mobile device to the vehicle” [0005]); 
based on aligning the at least one axis of the reference frame of the first user computing device with the at least one axis of the reference frame of the vehicle, generate alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle ([0005], [0029]-[0030], “FIG. 3 is a simplified flowchart illustrating a method of orienting a mobile device in the reference frame of a vehicle according to an embodiment of the present invention. FIG. 4A is a flow diagram illustrating the method described in relation to FIG. 3. Thus, the process illustrated in FIG. 3 can be visualized by the flow diagram illustrated in FIG. 4A. The data collected by the mobile device, for example accelerometer data, gyroscope data, and the like, is collected in the reference frame of the mobile device as illustrated in FIG. 2. The right/left sides with the screen facing the user is the x-axis direction, the top/bottom is the y-axis direction, and the front/back is the z-axis direction. As described herein, this data referenced to the mobile device reference frame is converted to data referenced to the vehicle's reference frame. Thus, given data in the reference frame of the mobile device, a transformation is provided that enables the data in the reference frame of the mobile device to be transformed into data in the reference frame of the vehicle. As described herein, by aligning two axes of the mobile device with gravity and with the direction of motion of the vehicle, respectively, given any orientation of the mobile device, the mobile device data can be transformed into the vehicle's reference frame. Utilizing embodiments of the present invention, standardization is possible since irrespective of the mobile device's actual position and orientation, the data stream is referenced to the vehicle's reference frame” [0032]), and 
US Publication 2018/0089458 (Cho) teaches using barometer data obtained from a barometer sensor of the first user computing device to estimate a slope traveled by the vehicle (“a barometer recognizing an angle of slope and measuring atmospheric pressure” [0026]);
 the prior art fails to teach or suggest the further inclusion of:
aligning a vertical axis of the reference frame of the first user computing device with a vertical axis of the reference frame of the vehicle based on the slope estimated from the barometer data.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1, 11 and 20 and thus is allowable for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857